Case 19-25757-JNP   Doc 214    Filed 11/20/19 Entered 11/20/19 16:37:40   Desc Main
                              Document      Page 1 of 9
              Case 19-25757-JNP                            Doc 214             Filed 11/20/19 Entered 11/20/19 16:37:40                                               Desc Main
                                                                              Document      Page 2 of 9
In re Kline Construction Co, Inc.                                                                                                           Case No. 19-25757 (JNP)
              Debtor                                                                                                 Reporting Period:      10/1/19 - 10/31/19

                                                                                           GENERAL NOTES

BANK RECONCILIATIONS
In lieu of providing copies of the bank statements, journals, and account reconciliations, the Debtor attests that each of the above bank
accounts is reconciled to the corresponding bank statements.

PAYROLL TAXES
In lieu of providing copies of IRS Form 6123 or payment receipts, the Debtor attests that all payroll tax payments have been made by
Electronic Funds Transfer to the Internal Revenue Service on a timely basis.

BOOKS AND RECORDS
The Debtor is still in the process of reconciling its pre-petition books as well as closing its post-petition books and




                                                                                                                                                                                MOR
                                                                                                                                                                              (04/07)
             Case 19-25757-JNP                     Doc 214           Filed 11/20/19 Entered 11/20/19 16:37:40                                        Desc Main
                                                                    Document      Page 3 of 9
In re Kline Construction Co, Inc.                                                                                                                        Case No. 19-25757 (JNP)
                 Debtor                                                                                                          Reporting Period:                10/1/19 - 10/31/19

                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
          Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
          first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
          equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
          REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
                     must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                        BANK ACCOUNTS                            CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                           OPER.         PAYROLL      TAX       OTHER          ACTUAL            PROJECTED            ACTUAL                    PROJECTED

Beginning cash                                                                             $      175,652    $               -    $       192,232    $                           -



RECEIPTS
CASH SALES                                                                                               -                                       -                                   -

ACCOUNTS RECEIVABLE                                                                              1,316,976                               2,645,403                                   -

LOANS AND ADVANCES                                                                                380,430                                1,000,347                                   -
SALE OF ASSETS                                                                                           -                                       -                                   -

OTHER                                                                                              90,743                                 225,736                                    -

TRANSFERS (FROM DIP ACCTS)                                                                               -                                       -                                   -



  TOTAL RECEIPTS                       $            -                                      $    1,788,149    $               -    $      3,871,486   $                           -



DISBURSEMENTS
NET PAYROLL                                                                                       903,008                                2,062,606                                   -

PAYROLL TAXES                                                                                            -                                       -                                   -

SALES, USE, & OTHER TAXES                                                                                -                                       -                                   -

OPERATIONS                                                                                        394,424                                 815,770                                    -

SECURED/ RENTAL/ LEASES                                                                           173,651                                 286,016                                    -

INSURANCE                                                                                         110,817                                 333,255                                    -
ADMINISTRATIVE                                                                                    142,434                                 271,398                                    -

SELLING                                                                                                  -                                       -                                   -

OTHER                                                                                              39,003                                  76,709                                    -

TRANSFERS (TO DIP ACCTS)                                                                                 -                                       -                                   -
                                                                                                         -

PROFESSIONAL FEES                                                                                  47,500                                  65,000                                    -

U.S. TRUSTEE QUARTERLY FEES                                                                        20,999                                  20,999                                    -

COURT COSTS
TOTAL DISBURSEMENTS                    $            -                                      $    1,831,836    $               -    $      3,931,753   $                           -



NET CASH FLOW                          $            -                                      $       (43,687) $                -    $        (60,267) $                            -

(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                    $            -                                      $      131,965    $               -    $       131,965    $                           -




                                                              THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                                  $                 1,831,836.00

  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                   -

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                     -

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                      $                 1,831,836.00




                                                                                                                                                                        MOR
                                                                                                                                                                      (04/07)
             Case 19-25757-JNP                     Doc 214        Filed 11/20/19 Entered 11/20/19 16:37:40                                   Desc Main
                                                                 Document      Page 4 of 9
In re Kline Construction Co, Inc.                                                                          Case No. 19-25757 (JNP)
             Debtor                                                                       Reporting Period: 10/1/19 - 10/31/19

                                                         BANK RECONCILIATIONS
                                                           Continuation Sheet for MOR-1



                                                     Operating #2348     Payroll #23553 Union Payroll #1090   Other #3270       Other #33703       Total
                                                        TD Bank            TD Bank           TD Bank          Magyar Bank         TD Bank
BALANCE PER BOOKS                                             $35,237             $85,964             $908            $8,421            $1,436             $131,965


See General Notes regarding bank reconciliations




                                                                                                                                                        MOR
                                                                                                                                                      (04/07)
            Case 19-25757-JNP               Doc 214           Filed 11/20/19 Entered 11/20/19 16:37:40                                         Desc Main
                                                             Document      Page 5 of 9
In re Kline Construction Co, Inc.                                                                                                             Case No. 19-10165 (BLS)
              Debtor                                                                                              Reporting Period:                    10/1/19 - 10/31/19

                                       SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                This schedule is to include all retained professional payments from case inception to current month.

                                                                Amount                                            Amount Paid                         Year-To-Date
                 Payee               Period Covered            Approved                 Payor                  Fees       Expenses                Fees         Expenses
Fox Rothschild, LLP                 Carve Out                                   Kline                          30,000.00        0.00              45,000.00           0.00
Flaster/Greenberg PC                Carve Out                                   Kline                           7,500.00        0.00              10,000.00           0.00
Gavin/Solmonese                     Carve Out                                   Kline                          10,000.00        0.00              10,000.00           0.00

Total                                                                    0.00                                  47,500.00               0.00       65,000.00             0.00




                                                                                                                                                                MOR
                                                                                                                                                              (04/07)
      Case 19-25757-JNP                Doc 214         Filed 11/20/19 Entered 11/20/19 16:37:40                          Desc Main
                                                      Document      Page 6 of 9
In re Kline Construction Co, Inc.                                                                          Case No. 19-25757 (JNP)
                Debtor                                                                   Reporting Period:       10/1/19 - 10/31/19

                                                 STATEMENT OF OPERATIONS
                                                             (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                        Cumulative
REVENUES                                                                                      Month                    Filing to Date
Gross Revenues                                                                       $                      -   $                             -
Less: Returns and Allowances
Net Revenue                                                                          $                      -   $                             -
COST OF GOODS SOLD
Beginning Inventory                                                                  $                      -   $                             -
Add: Purchases                                                                                              -                                 -
Add: Cost of Labor                                                                                          -                                 -
Add: Other Costs (attach schedule)                                                                          -                                 -
Less: Ending Inventory                                                                                      -                                 -
Cost of Goods Sold                                                                                          -                                 -
Gross Profit                                                                         $                      -   $                             -
OPERATING EXPENSES
Advertising                                                                          $                      -   $                             -
Auto and Truck Expense                                                                                      -                                 -
Bad Debts                                                                                                   -                                 -
Contributions                                                                                               -                                 -
Employee Benefits Programs                                                                                  -                                 -
Insider Compensation*                                                                                       -                                 -
Insurance                                                                                                   -                                 -
Management Fees/Bonuses                                                                                     -                                 -
Office Expense                                                                                              -                                 -
Pension & Profit-Sharing Plans                                                                              -                                 -
Repairs and Maintenance                                                                                     -                                 -
Rent and Lease Expense                                                                                      -                                 -
Salaries/Commissions/Fees                                                                                   -                                 -
Supplies                                                                                                    -                                 -
Taxes - Payroll                                                                                             -                                 -
Taxes - Real Estate                                                                                         -                                 -
Taxes - Other                                                                                               -                                 -
Travel and Entertainment                                                                                    -                                 -
Utilities                                                                                                   -                                 -
Other (attach schedule)                                                                                     -                                 -
Total Operating Expenses Before Depreciation                                                                -                                 -
Depreciation/Depletion/Amortization                                                                         -                                 -
Net Profit (Loss) Before Other Income & Expenses                                     $                      -   $                             -
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                       $                      -   $                             -
Interest Expense                                                                                            -                                 -
Other Expense (attach schedule)                                                                             -                                 -
Net Profit (Loss) Before Reorganization Items                                        $                      -   $                             -
REORGANIZATION ITEMS
Professional Fees                                                                    $                      -   $                             -
U. S. Trustee Quarterly Fees                                                                                -                                 -
Interest Earned on Accumulated Cash from Chapter 11                                                         -                                 -
Gain (Loss) from Sale of Equipment                                                                          -                                 -
Other Reorganization Expenses (attach schedule)                                                             -                                 -
Total Reorganization Expenses                                                                               -                                 -
Income Taxes                                                                                                -                                 -
Net Profit (Loss)                                                                    $                      -   $                             -

*"Insider" is defined in 11 U.S.C. Section 101(31).
                                                                                                                                      MOR
                                                                                                                                    (04/07)
     Case 19-25757-JNP                                Doc 214             Filed 11/20/19 Entered 11/20/19 16:37:40                                                   Desc Main
                                                                         Document      Page 7 of 9

In re Kline Construction Co, Inc.                                                                                                              Case No. 19-25757 (JNP)
                 Debtor                                                                                              Reporting Period:                          10/1/19 - 10/31/19

                                                                               BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                     BOOK VALUE AT END OF                              BOOK VALUE ON
                                       ASSETS                                                   CURRENT REPORTING MONTH                                PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                           $                                              - $                                  -
Restricted Cash and Cash Equivalents                                                                                                       -                                    -
Accounts Receivable (Net)                                                                                                                  -                                    -
Other Receivables                                                                                                                          -                                    -
Inventories                                                                                                                                -                                    -
Prepaid Expenses                                                                                                                           -                                    -
Professional Retainers                                                                                                                     -                                    -
Other Current Assets                                                                                                                       -                                    -
TOTAL CURRENT ASSETS                                                                                                                       -                                    -
PROPERTY AND EQUIPMENT
Ticket Management Software                                                                                                                 -                                    -
Machinery and Equipment                                                                                                                    -                                    -
Furniture, Fixtures and Office Equipment                                                                                                   -                                    -
Leasehold Improvements                                                                                                                     -                                    -
Vehicles                                                                                                                                   -                                    -
Less Accumulated Depreciation                                                                                                              -                                    -
TOTAL PROPERTY & EQUIPMENT                                                                                                                 -                                    -
OTHER ASSETS
Loans to Insiders*                                                                                                                                                              -
Other Assets                                                                                                                               -                                    -
TOTAL OTHER ASSETS                                                                                                                         -                                    -

 TOTAL ASSETS                                                                               $                                              - $                                  -

                                                                                                     BOOK VALUE AT END OF                              BOOK VALUE ON
                LIABILITIES AND OWNER EQUITY                                                    CURRENT REPORTING MONTH                                PETITION DATE
 LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
 Accounts Payable                                                                           $                                              - $                                  -
 Taxes Payable (refer to FORM MOR-4)                                                                                                       -                                    -
 Wages Payable                                                                                                                             -                                    -
 Secured Debt / Adequate Protection Payments                                                                                               -                                    -
 Accrued Expenses                                                                                                                          -                                    -
 Professional Fees                                                                                                                         -                                    -
 Amounts Due to Insiders*                                                                                                                  -                                    -
 Other Postpetition Liabilities                                                                                                            -                                    -
 TOTAL POSTPETITION LIABILITIES                                                                                                            -                                    -
 LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
 Secured Debt                                                                                                                              -                                    -
 Priority Debt                                                                                                                             -                                    -
 Unsecured Debt                                                                                                                            -                                    -
 TOTAL PRE-PETITION LIABILITIES                                                                                                            -                                    -

 TOTAL LIABILITIES                                                                          $                                              - $                                  -
 OWNER EQUITY
 Capital Stock                                                                              $                                              - $                                  -
 Additional Paid-In Capital                                                                                                                -                                    -
 Partners' Capital Account                                                                                                                 -                                    -
 Owner's Equity Account                                                                                                                    -                                    -
 Retained Earnings - Pre-Petition                                                                                                          -                                    -
 Retained Earnings - Postpetition                                                                                                          -                                    -
 Adjustments to Owner Equity (attach schedule)                                                                                             -                                    -
 Postpetition Contributions (Distributions) (Draws) (attach schedule)                                                                      -                                    -
 NET OWNER EQUITY                                                                                                                          -                                    -

 TOTAL LIABILITIES AND OWNERS' EQUITY                                                       $                                              - $                                  -

*"Insider" is defined in 11 U.S.C. Section 101(31).
              Case 19-25757-JNP                           Doc 214              Filed 11/20/19 Entered 11/20/19 16:37:40                                              Desc Main
                                                                              Document      Page 8 of 9
In re Kline Construction Co, Inc.                                                                                                                                 Case No. 19-25757 (JNP)
                 Debtor                                                                                                                       Reporting Period:              10/1/19 - 10/31/19

                                                                            STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                           Beginning          Amount                                                                                         Ending
                                                             Tax             Withheld or         Amount                      Date                     Check No.                Tax
                                                           Liability          Accrued             Paid                       Paid                      or EFT                Liability
Federal
Withholding                                                           $0                                                                                                                      $0
FICA-Employee                                                           0                                                                                                                     $0
FICA-Employer                                                           0                                                                                                                     $0
Unemployment                                                            0                                                                                                                     $0
Income                                                                  0
Other:_________________                                                 0
  Total Federal Taxes                                                 $0                $0                $0                                                                                  $0
State and Local
Withholding                                                           $0                                                                                                                      $0
Sales                                                                   0
Excise                                                                  0                                                                                                                     $0
Unemployment                                                            0
Real Property                                                           0
Personal Property                                                       0
Other:_________________                                                 0
  Total State and Local                                                 0
Total Taxes                                                           $0                $0                $0


                                                                  SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                        Number of Days Past Due
                                                        Current             0-30             31-60          61-90                                   Over 90       Total
Accounts Payable                                        $               -                                                                                                                     $0
Wages Payable                                                           0                                                                                                                       0
Taxes Payable                                                           0                                                                                                                       0
Rent/Leases-Building                                                                                                                                                                            0
Rent/Leases-Equipment                                                                                                                                                                           0
Secured Debt/Adequate Protection Payments                               0                                                                                                                       0
Professional Fees                                                       0                                                                                                                       0
Amounts Due to Insiders*                                                                                                                                                                        0
Other:__ Accruals                                                       0                                                                                                                       0
Other:__HSA / FSA                                                       0                                                                                                                       0
Other:_____                                                                                                                                                                                     0
Total Postpetition Debts                                              $0                $0                $0                                   $0                                             $0

Explain how and when the Debtor intends to pay any past-due postpetition debts.

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                      MOR
                                                                                                                                                                                    (04/07)
             Case 19-25757-JNP                     Doc 214           Filed 11/20/19 Entered 11/20/19 16:37:40               Desc Main
                                                                    Document      Page 9 of 9
In re Kline Construction Co, Inc.                                                                                      Case No. 19-25757 (JNP)
                 Debtor                                                                          Reporting Period:                10/1/19 - 10/31/19


                                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                      Amount
Total Accounts Receivable at the beginning of the reporting period                                               $0
+ Amounts billed during the period                                                                                 0
- Amounts collected during the period                                                                              0
Bad debt expense write-off                                                                                         0
Total Accounts Receivable at the end of the reporting period                                                     $0

Accounts Receivable Aging                                                                               Amount
0 - 30 days old                                                                                                  $0
31 - 60 days old                                                                                                 $0
61 - 90 days old                                                                                                 $0
91+ days old                                                                                                     $0
Total Accounts Receivable                                                                                        $0
Amount considered uncollectible (Bad Debt)                                                                         0
Accounts Receivable (Net)                                                                                        $0

(1) Includes amounts due to participating interests outside of Debtor that will be paid to the particpants reducing the credit balance

                                                                   DEBTOR QUESTIONNAIRE

Must be completed each month                                                                             Yes                        No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.                                                                      x
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                                              x
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                                 x
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                              x
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                                    x

NOTES:




                                                                                                                                           MOR
                                                                                                                                         (04/07)
